Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 5, 7, 17, 18, 20, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pralle (US 20140138785 A1) in view of Goushcha (US 7667400 B1).
In regard for claim 1 Pralle teaches [see Fig. 2 see paragraph 0059 “present disclosure additionally provides pixels and imager devices, including imager arrays”] an integrated circuit comprising: 
a semiconductor substrate [see paragraph 0044 “common semiconductor substrate 206”]; 
an array of photodiodes formed at a front side [ “pixels or photodiodes (202 and 204)” “Doped regions 208 and 210 can be disposed on either the first side 220 or second side 222 of the semiconductor substrate”] of the semiconductor substrate, the array including first and second diodes [see Fig. 2] that are adjacent to each other; and 
a Bragg mirror [see paragraph 0045 “isolation element 214 can be designed to function as a Bragg reflector”] positioned between the first and second diodes, the Bragg mirror configured to prevent [it is a reflector] a propagation of light between the first and second diodes,
but does not state that the photodiodes are single-photon-avalanche diodes.
See Goushcha Fig. 1 see column 1 line 59 “Two pixels of SiPM shown in FIG. 1 can be fired simultaneously by two different photons. To avoid optical crosstalk generated by hot carriers in avalanche region, the narrow trenches 10 are made between the pixels to block the photons generated within the avalanche area of one pixel against reaching the neighboring pixels. Oxide layer 11 with Si interface forms a reflective and isolation layer”.
Thus it would be obvious to modify Pralle to use SPAD instead of photodiodes i.e. to to modify Pralle to include that the photodiodes are single-photon-avalanche diodes.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that SPAD is more sensitive than photodiodes .

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goushcha (US 7667400 B1) in view of Pralle (US 20140138785 A1) .
In regard for claim 1 Goushcha teaches an integrated circuit [see Fig. 1] comprising: 
a semiconductor substrate [see column 1 line 51 “p-type substrate 1 with a thin epi layer 2”]; 
an array of single-photon-avalanche diodes [“silicon photomultiplier (SiPM) is a device, which is in fact a large number of small SPAD (single photon avalanche diode) pixels” “assembled in a dense, two-dimensional (2D) array”] formed at a front side of the semiconductor substrate, the array including first and second diodes [“Two pixels of SiPM shown in FIG. 1”] that are adjacent to each other; and 
a reflector [“Oxide layer 11 with Si interface forms a reflective and isolation layer”] positioned between the first and second diodes, the reflector configured to prevent a propagation of light [“narrow trenches 10 are made between the pixels to block the photons generated within the avalanche area of one pixel against reaching the neighboring pixels”] between the first and second diodes,
but does not state that the reflector is Bragg mirror.
See Pralle see Figs. 1-5, see paragraph 0059, 0045 “present disclosure additionally provides pixels and imager devices, including imager arrays”, “pixels or photodiodes (202 and 204)” “Doped regions 208 and 210 can be disposed on either the first side 220 or second side 222 of the semiconductor substrate”, “isolation element 214 can be designed to function as a Bragg reflector” “the isolation element includes a high refractive index material sandwiched between two low refractive index materials, and such a configuration forms a Bragg reflector” “a Bragg reflector can be utilized as an isolation element to trap electromagnetic radiation within the pixel. A Bragg reflector is a structure formed from multiple layers of alternating materials with varying refractive indexes, or by a periodic variation of some characteristic (e.g. height) of a dielectric waveguide, resulting in periodic variation in the effective refractive index in the guide. Each layer boundary causes a partial reflection of an optical wave. For waves whose wavelength is close to four times the optical thickness of the layers, the many reflections combine with constructive interference, and the layers act as a high-quality reflector. Thus the coherent super-positioning of reflected and transmitted light from multiple interfaces in the structure interfere so as to provide the desired reflective, transmissive, and absorptive behavior”. See paragraph 0009, 0041 “etching a trench circumscribing the pixel device layer” “filling the trench with the light trapping material can further include depositing a low refractive index material into the trench to fill a portion of the trench from the trench walls inward, ceasing deposition of the low refractive index material to leave an internal space within the trench, and depositing a high refractive index material into the trench” “trenches can have parallel walls, or they can have sloping walls, bottle neck architecture, or any other useful configuration”.
Thus it would be obvious to modify Goushcha such that the reflector is Bragg mirror.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that a Bragg reflector is known to give good results to reflect light and trap electromagnetic radiation within the pixel.
In regard for claim 2 Goushcha and Pralle as combined teaches wherein each Bragg mirror is configured to prevent the propagation of light having a wavelength among the wavelengths capable of being generated by an energetic relaxation of hot carriers [see Goushcha teaches this, see combination] generated by an avalanche effect triggered in the first or second diode. 
In regard for claim 3 Goushcha and Pralle as combined teaches wherein each Bragg mirror (MB) comprises a plurality of layers and is configured [see “the coherent super-positioning of reflected and transmitted light from multiple interfaces in the structure interfere so as to provide the desired reflective, transmissive, and absorptive behavior”] to reflect light having an angle of incidence between 0 and 90° on the Bragg mirror, with respect to an axis orthogonal to each layer of material of the Bragg mirror. 

Claim(s) 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goushcha and Pralle as combined and further in view of Piemonte (US 20190312070 A1) .
In regard for claim 4 Goushcha and Pralle as combined teaches  wherein each Bragg mirror (MB) comprises at least three alternate layers [see Pralle “filling the trench with the light trapping material can further include depositing a low refractive index material into the trench to fill a portion of the trench from the trench walls inward, ceasing deposition of the low refractive index material to leave an internal space within the trench, and depositing a high refractive index material into the trench” see Pralle paragraph 0047 “for example, the Bragg reflector can be constructed of a layer of polysilicon sandwiched between two layers of silicon dioxide”] of at least two materials of different refractive indices but does not state at least two of the layers extending depthwise into the substrate (SBT) from the front side down to a bottom insulating region that defines a bottom of each diode, the bottom insulating region electrically insulating each diode from the rest of the substrate. 
See Piemonte teaches use of SOI wafers for SPADs see paragraph 0036 “As a possible alternative to the epitaxial silicon wafer, one can use a Silicon on-Insulator (SOI) wafer. The top silicon layer of the SOI wafer will have the same features as the previous epi layer but further include a highly doped region close to the buried silicon dioxide. The trenches for SPAD isolation will land at or near the inner oxide layer. The silicon below the buried oxide layer has no predetermined electrical characteristics since it will be completely removed during wafer thinning” “provide a semiconductor device having one or more conductive vias that extend into the SPAD or mini-SiPM structure. In some embodiments, the conductive columns may extend from a backside of the device into a doped region of the wafer” “create arrays of mini-SiPMs (SPADs in parallel) having a pitch ranging from about 0.1 to 1 mm. In a possible implementation, dedicated trenches in silicon are used to separate the mini-SiPMs. The trench for optical isolation inside the mini-SiPM has the same depth and configuration as in a normal SiPM. The trench used for the cube separation, which surrounds each mini-SiPM, is optimized independently to this purpose”.
Thus it would be obvious to modify Goushcha such that at least two of the layers extending depthwise into the substrate (SBT) from the front side down to a bottom insulating region that defines a bottom of each diode, the bottom insulating region electrically insulating each diode from the rest of the substrate.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain good isolation and to use a SOI wafer where the lower contact is made from the back.
In regard for claim 6 Goushcha, Pralle and Piemonte as combined teaches wherein the at least two materials of different refractive indices [see Pralle paragraph 0047 “for example, the Bragg reflector can be constructed of a layer of polysilicon sandwiched between two layers of silicon dioxide”] comprise silicon and silicon dioxide. 

Claim(s) 8-11, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goushcha in view of Pralle .
In regard for claim 8 Goushcha teaches a method for fabricating an integrated circuit [see Fig. 1] , the method comprising: 
forming an array of single-photon-avalanche diodes [“silicon photomultiplier (SiPM) is a device, which is in fact a large number of small SPAD (single photon avalanche diode) pixels” “assembled in a dense, two-dimensional (2D) array”] within a semiconductor substrate [see column 1 line 51 “p-type substrate 1 with a thin epi layer 2”], the array including first and second diodes [“Two pixels of SiPM shown in FIG. 1”] ; and 
forming a reflector [“Oxide layer 11 with Si interface forms a reflective and isolation layer”] between the first and second diodes, the reflector configured to prevent a propagation of light [“narrow trenches 10 are made between the pixels to block the photons generated within the avalanche area of one pixel against reaching the neighboring pixels”] between the first and second diodes,
but does not state that the reflector is Bragg mirror.
See Pralle see Figs. 1-5, see paragraph 0059, 0045 “present disclosure additionally provides pixels and imager devices, including imager arrays”, “pixels or photodiodes (202 and 204)” “Doped regions 208 and 210 can be disposed on either the first side 220 or second side 222 of the semiconductor substrate”, “isolation element 214 can be designed to function as a Bragg reflector” “the isolation element includes a high refractive index material sandwiched between two low refractive index materials, and such a configuration forms a Bragg reflector” “a Bragg reflector can be utilized as an isolation element to trap electromagnetic radiation within the pixel. A Bragg reflector is a structure formed from multiple layers of alternating materials with varying refractive indexes, or by a periodic variation of some characteristic (e.g. height) of a dielectric waveguide, resulting in periodic variation in the effective refractive index in the guide. Each layer boundary causes a partial reflection of an optical wave. For waves whose wavelength is close to four times the optical thickness of the layers, the many reflections combine with constructive interference, and the layers act as a high-quality reflector. Thus the coherent super-positioning of reflected and transmitted light from multiple interfaces in the structure interfere so as to provide the desired reflective, transmissive, and absorptive behavior”. See paragraph 0009, 0041 “etching a trench circumscribing the pixel device layer” “filling the trench with the light trapping material can further include depositing a low refractive index material into the trench to fill a portion of the trench from the trench walls inward, ceasing deposition of the low refractive index material to leave an internal space within the trench, and depositing a high refractive index material into the trench” “trenches can have parallel walls, or they can have sloping walls, bottle neck architecture, or any other useful configuration”.
Thus it would be obvious to modify Goushcha such that the reflector is Bragg mirror.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that a Bragg reflector is known to give good results to reflect light and trap electromagnetic radiation within the pixel.
In regard for claim 9 Goushcha and Pralle as combined teaches wherein the Bragg mirror is formed so as to reflect light having a wavelength among the wavelengths capable of being generated by an energetic relaxation of hot carriers [see Goushcha teaches this, see combination]  generated by an avalanche effect triggered in the first or second diodes. 
In regard for claim 10 Goushcha and Pralle as combined teaches wherein the Bragg mirror is formed [see “the coherent super-positioning of reflected and transmitted light from multiple interfaces in the structure interfere so as to provide the desired reflective, transmissive, and absorptive behavior”] so as to reflect light having an angle of incidence comprised between 0 and 90°on the Bragg mirror relative to an axis orthogonal to a main surface of the Bragg mirror. 
In regard for claim 11 Goushcha and Pralle as combined teaches wherein forming the Bragg mirror comprises [see combination see “a high refractive index material sandwiched between two low refractive index materials” “multiple layers of alternating materials with varying refractive indexes”] forming at least three alternate layers of at least two materials of different refractive indices between the first and second diodes. 
In regard for claim 14 Goushcha and Pralle as combined teaches wherein forming the Bragg mirror comprises: 
forming an initial volume of a first material [silicon “epi layer 2”] between the first and second diodes, the first material having a first refractive index [that of silicon]; 
etching a trench [see combination, see Pralle paragraph 0009 “etching a trench circumscribing the pixel device layer”] into this first material, the trench having lateral edges delineated by the first material; and 
forming alternating layers of a second material [see Pralle “filling the trench with the light trapping material can further include depositing a low refractive index material into the trench to fill a portion of the trench from the trench walls inward, ceasing deposition of the low refractive index material to leave an internal space within the trench, and depositing a high refractive index material into the trench”] and the first material successively from the lateral edges of the trench until the trench is filled [see Pralle paragraph 0047 “for example, the Bragg reflector can be constructed of a layer of polysilicon sandwiched between two layers of silicon dioxide”] , the second material having a second refractive index different from the first refractive index. 
In regard for claim 15 Goushcha and Pralle as combined teaches wherein the first material is one of silicon or silicon diode [see claim 14 silicon “epi layer 2”] and the second material [see claim 14 “silicon dioxide”] the other of silicon or silicon dioxide. 
In regard for claim 16 Goushcha and Pralle as combined teaches wherein forming the Bragg mirror comprises: 
forming an initial volume of a first material [silicon “epi layer 2”]  between the first and second diodes, the first material having a first refractive index [that of silicon]; 
etching a plurality of trenches [see combination, see Pralle paragraph 0009 “etching a trench circumscribing the pixel device layer”]  into the volume of the first material; and 
filling each trench with a second material [see Pralle “filling the trench with the light trapping material can further include depositing a low refractive index material into the trench to fill a portion of the trench from the trench walls inward, ceasing deposition of the low refractive index material to leave an internal space within the trench, and depositing a high refractive index material into the trench”, see Pralle paragraph 0047 “for example, the Bragg reflector can be constructed of a layer of polysilicon sandwiched between two layers of silicon dioxide”]  having a second refractive index different from the first refractive index in order to form layers of second material, each volume of first material located between two layers of second material forming a layer of first material. 

Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goushcha and Pralle as combined and further in view of Piemonte (US 20190312070 A1) .
In regard for claim 12 Goushcha and Pralle as combined does not teach wherein forming the array of diodes comprises forming a bottom insulating region in the substrate, the bottom insulating region defining a bottom of each diode and electrically insulating each diode from the rest of the substrate. 
See Piemonte teaches use of SOI wafers for SPADs see paragraph 0036 “As a possible alternative to the epitaxial silicon wafer, one can use a Silicon on-Insulator (SOI) wafer. The top silicon layer of the SOI wafer will have the same features as the previous epi layer but further include a highly doped region close to the buried silicon dioxide. The trenches for SPAD isolation will land at or near the inner oxide layer. The silicon below the buried oxide layer has no predetermined electrical characteristics since it will be completely removed during wafer thinning” “provide a semiconductor device having one or more conductive vias that extend into the SPAD or mini-SiPM structure. In some embodiments, the conductive columns may extend from a backside of the device into a doped region of the wafer” “create arrays of mini-SiPMs (SPADs in parallel) having a pitch ranging from about 0.1 to 1 mm. In a possible implementation, dedicated trenches in silicon are used to separate the mini-SiPMs. The trench for optical isolation inside the mini-SiPM has the same depth and configuration as in a normal SiPM. The trench used for the cube separation, which surrounds each mini-SiPM, is optimized independently to this purpose”.
Thus it would be obvious to modify Goushcha such that wherein forming the array of diodes comprises forming a bottom insulating region in the substrate, the bottom insulating region defining a bottom of each diode and electrically insulating each diode from the rest of the substrate.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain good isolation and to use a SOI wafer where the lower contact is made from the back.
In regard for claim 13 Goushcha, Pralle and Piemonte as combined teaches wherein forming the Bragg mirror comprises forming at least three alternate layers [see Pralle “filling the trench with the light trapping material can further include depositing a low refractive index material into the trench to fill a portion of the trench from the trench walls inward, ceasing deposition of the low refractive index material to leave an internal space within the trench, and depositing a high refractive index material into the trench” see Pralle paragraph 0047 “for example, the Bragg reflector can be constructed of a layer of polysilicon sandwiched between two layers of silicon dioxide”]   of at least two materials of different refractive indices between the first and second diodes so that at least two of the layers extend depthwise into the substrate from a front side of the substrate down to the bottom insulating region. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goushcha in view of Pralle .
In regard for claim 19 Goushcha teaches a method for fabricating an integrated circuit [see Fig. 1] , the method comprising: 
forming an array of single-photon-avalanche diodes [“silicon photomultiplier (SiPM) is a device, which is in fact a large number of small SPAD (single photon avalanche diode) pixels” “assembled in a dense, two-dimensional (2D) array”] within a semiconductor substrate [see column 1 line 51 “p-type substrate 1 with a thin epi layer 2”]; and 
forming a plurality of structures [“Oxide layer 11 with Si interface forms a reflective and isolation layer”] ,  extending into the substrate between [see Fig. 1] adjacent pairs of the diodes,
but does not state that each structure including alternating layers of silicon and silicon dioxide.
See Pralle see Figs. 1-5, see paragraph 0059, 0045 “present disclosure additionally provides pixels and imager devices, including imager arrays”, “pixels or photodiodes (202 and 204)” “Doped regions 208 and 210 can be disposed on either the first side 220 or second side 222 of the semiconductor substrate”, “isolation element 214 can be designed to function as a Bragg reflector” “the isolation element includes a high refractive index material sandwiched between two low refractive index materials, and such a configuration forms a Bragg reflector” “a Bragg reflector can be utilized as an isolation element to trap electromagnetic radiation within the pixel. A Bragg reflector is a structure formed from multiple layers of alternating materials with varying refractive indexes, or by a periodic variation of some characteristic (e.g. height) of a dielectric waveguide, resulting in periodic variation in the effective refractive index in the guide. Each layer boundary causes a partial reflection of an optical wave. For waves whose wavelength is close to four times the optical thickness of the layers, the many reflections combine with constructive interference, and the layers act as a high-quality reflector. Thus the coherent super-positioning of reflected and transmitted light from multiple interfaces in the structure interfere so as to provide the desired reflective, transmissive, and absorptive behavior”. See paragraph 0009, 0041 “etching a trench circumscribing the pixel device layer” “filling the trench with the light trapping material can further include depositing a low refractive index material into the trench to fill a portion of the trench from the trench walls inward, ceasing deposition of the low refractive index material to leave an internal space within the trench, and depositing a high refractive index material into the trench” “trenches can have parallel walls, or they can have sloping walls, bottle neck architecture, or any other useful configuration”.
Thus it would be obvious to modify Goushcha such that each structure including alternating layers of silicon and silicon dioxide.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that a Bragg reflector is known to give good results to reflect light and trap electromagnetic radiation within the pixel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/ Primary Examiner, Art Unit 2818